131 F.Supp.2d 1383 (2001)
CAMARGO CORREA METAIS, S.A., Plaintiff,
v.
The UNITED STATES, Defendant,
and
American Alloys, Inc., Elkem Metals Co., Globe Metallurgical, Inc., Simetco, Inc., and SKW Alloys, Inc., Defendant-Intervenors.
Slip Op. 01-15. Court No. 91-09-00641.
United States Court of International Trade.
February 14, 2001.

JUDGMENT
MUSGRAVE, Judge.
This Court having received and reviewed United States Department of Commerce Final Redetermination Pursuant to Court Remand ("Remand Results") following Camargo Correa Metais, S.A. v. United States, 24 CIT ___, Slip Op. 00-96, 2000 WL 1121523 (August 4, 2000), Defendant-Intervenors' comments thereon, and Commerce having complied with the Court's remand order, and no other responses to the Remand Results having been submitted by the parties, it is hereby
ORDERED that the Remand Results filed by Commerce on December 1, 2000 are sustained in their entirety; and it is further
ORDERED that, all other issues having been decided, this matter is concluded.